STATE OF LOUISIANA
v.
CAROL WAYNE CROOKS, JR.
No. 10 01461-KA.
Court of Appeals of Louisiana, Third Circuit.
June 22, 2011.
Edward Kelly Bauman, La Appellate Project, P. O. Box 1641, Lake Charles LA 70602-1641.
Carol Wayne Crooks, Jr., Pro Se DOC No. 453594, Louisiana State Penitentiary, Angola LA 70712.
James C. Downs, Counsel for the Appellee.
Loren Marc Lampert, Counsel for the Appellee.
Before Judges: Hon. Jimmie C. Peters, Hon. Marc T. Amy, Hon. Phyllis M. Keaty.

NOT DESIGNATED FOR PUBLICATION
As counsel of record in the captioned case, you are hereby notified that the application for rehearing filed by Carol Wayne Crooks, Jr. has this day been
DENIED.